DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 13, 2021.   Applicant’s arguments have been considered.

Priority:  10/03/2016
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 10 and 17 have been AMENDED.  Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, a microphone, a transceiver, a processor, and memory to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 20 – 22, 84 – 88 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with performing a voice activated payment transfer by identifying a set of words of a voice communication, determining the set of words corresponds to a set of stored trigger words, indicate a desired payment transaction, identifying, determining and causing a payment amount to be transferred between accounts based on the payment sender and the payment recipient is not an inventive concept.
Independent method Claim 10 and independent product Claim 17 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 17 are substantially similar to system Claim 1. 
Claims 11 – 16 and 18 – 20, dependent from Claims 10 and 17, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 16 and 18 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with performing a voice activated payment transfer by identifying a set of words of a 
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed January 13, 2021, have been fully considered and found not persuasive, in-part.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 10 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, performing a transaction with a payment amount remitted from a payment sender to a payment recipient remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s reference to Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance, and suggestion asserting an improvement to the operability of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed tech ology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an 
Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility.
Claims 1, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10 and 17, along with claims dependent from Claims 1, 10 and 17, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 20 has been made.
7.	Applicant’s arguments regarding the amended claims and eligibility under 35 U.S.C. 103, are persuasive.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claims 1, 10 and 17 are non-obvious under USC 103 over prior art of record (see paper number 20201006 & PTO 892), particularly, the limitation(s) – regarding: a microphone configured to receive a first voice communication corresponding to a first user of the device, a transceiver configured to receive from a second device a second voice communication corresponding to a second user of the second device, at least one processor, and a non-transitory memory storing computer-executable instructions, the computer-executable instructions being executable by the at least one processor to cause the device to perform operations comprising identifying a set of words of a real-time voice communication that includes a combination of the first voice communication and the second voice communication, determining that the set of words of the real-time voice communication 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al., U.S. 2010/0082481 identifies a system with a processor, communications interfaces, servers and devices with memory and storage, audio elements and communications among devices with phone functionality, transfer of information, real time transaction updates, a payment transaction between a first user and a second user, identification of a  transaction amount, payment accounts and crediting accounts, and successful completion and processing of a payment transaction between accounts; Sheets et al., U.S. 2013/0290136 identifies a payment network, user device and speaker for identifying a set of words; Modi, U.S. 2017/0330183 identifies a person-to-person payment, voice money transfer, real-time voice communication, stored voice sample data and identification of a payment sender and payment recipient; Davis et al., U.S. 2009/0070263, identifies a peer to peer funds transfer, and voice recognition; Irudayam et al., U.S. 2014/0046842 identifies voice recognition and real-time communications in a transaction; and Weiner et al., U.S. 9,781,105 identifies an authentication server with voice recognition, voice processing and communications among multiple users.
This application is not in condition for allowance.  In order for the invention to be allowed, Applicant's reply must amend the claims to overcome the rejection under 35 U.S.C. 101.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        April 5, 2021